Citation Nr: 0310358	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the initial 10 percent rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating from 10 percent for 
residuals of a gunshot wound to the right leg with healed 
fracture of the tibia.

3.  Entitlement to an increased rating from 10 percent for 
residuals of a shell fragment wound to the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from September 1968 
to September 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
rating, and denied an increased (compensable) rating for 
residuals of a shell fragment wound to the left heel, and 
denied an increased rating from 10 percent for residuals of a 
gunshot wound to the right leg with a fracture of the right 
tibia.  

In a November 2002 rating decision, the RO increased the 
veteran's rating for residuals of a shell fragment wound to 
the left heel to 10 percent.  

During the course of the appeal, the veteran's claim was 
transferred to the RO in Louisville, Kentucky.

The veteran was scheduled for a hearing before a Board member 
in June 2000, but failed to report for said hearing.  


FINDINGS OF FACT

1.  For the entire rating period, the veteran's PTSD has been 
productive of definite social and industrial impairment, but 
not of considerable social or industrial impairment.  

2.  For the entire rating period, the veteran's PTSD has not 
been productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran has neurological symptoms in his left foot 
which are the equivalent of moderate incomplete paralysis of 
the left posterior tibial nerve; they are not the equivalent 
of severe incomplete paralysis of the left posteriortibial 
nerve.  

4.  The veteran does not have muscle damage to his left foot, 
or his lower right leg.

5.  The veteran does not have muscle damage to his right leg.  

6.  The nerve damage to the veteran's right thigh is 
attributed to a mass which formed in 1976, many years after 
service.  

7.  The veteran does not have malunion of his right tibia.  


CONCLUSIONS OF LAW
 
1.  For the entire rating period from the grant of service 
connection to the present, the criteria for a 30 percent 
rating for PTSD, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.132, Diagnostic 
Code 9411(old diagnostic criteria in effect prior to November 
7, 1996); 4.130, Diagnostic Code 9411 (new diagnostic 
criteria in effect as of November 7, 1996). 

2.  The criteria for the assignment of an increased rating 
from 10 percent for residuals of a shell fragment wound to 
the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.55, 4.56, 4.73 
Diagnostic Code 5310, 4.124 Diagnostic Code 8525 (2002); 
38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 Diagnostic Code 5310 (old 
diagnostic criteria in effect prior to July 3, 1997).
 
3.  The criteria for the assignment of an increased rating 
from 10 percent for residuals of a gunshot wound to the right 
leg with a healed fracture of the tibia is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.55, 4.56, 4.71(a) Diagnostic Code 5262, 4.73 
Diagnostic Code 5312 (2002); 38 C.F.R. §§ 4.55, 4.56, 4.72, 
4.73 Diagnostic Code 5312 (old diagnostic criteria in effect 
prior to July 3, 1997)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was 
hospitalized from July to September 1969 with a gunshot wound 
of the right leg sustained in Vietnam.  The veteran was 
struck in the right leg, and sustained fragment wounds of the 
left heel in Vietnam in June 1969.  He was admitted to the 
Walson Army Hospital in July 1969.  
His wounds healed without difficulty, and his range of motion 
and strength gradually improved so that in August he had 0 
degrees of extension and 130 degrees of flexion of the right 
knee.  Diagnosis was fracture, right tibia, treated and 
healed, with no major artery or nerve involvement.

At a VA examination in November 1975, impression was history 
of injury to the right leg with a history of fracture of the 
right tibia which has healed with minimal impairment of 
function, and history of injury to the left heel with 
complaint of numbness and aching which can give a moderate 
impairment of function when the veteran walks for a long time 
or stands too long.  There was no evidence of nerve damage.  

The veteran was hospitalized in December 1976 where he 
underwent an exploration of a nodule of the right thigh.  A 
soft tissue was found which appeared directly attached to a 
nerve.  The nodule itself was solid and appeared to be 
composed mainly of a nervous type tissue.  

In a December 1976 rating decision, the RO denied the 
veteran's claim for an increased rating for residuals of a 
gunshot wound to his right leg, specifically determining that 
the nodule on the right thigh was not service connected.  The 
RO reasoned that the service medical records were negative 
regarding the veteran's right thigh.  

At a VA examination in February 1978, it was noted that the 
veteran had recurrent aching pain in the right knee and the 
region of his gunshot wound.  There was no swelling or 
crepitation.  He wore an elastic band daily when he worked as 
a truck driver.  His only trouble with the left heel was 
aching in cold weather.  Examination of the scar showed a 
scar on the inframedial side of the heel.  

The veteran was hospitalized at a VA hospital in July and 
August 1995.  The veteran stated that he drank after his 
first kill in the military.  Examination showed that the 
veteran's speech was adequate in rate and production.  He had 
no functional thought disorders.  His speech was adequate in 
rate and production.  He had no functional thought disorders, 
and no perceptual disturbances.  Abstraction was fair.  The 
affect was appropriate to thought content.  The mood was 
anxious.  He denied suicidal or homicidal ideations.  He was 
well-oriented to person, place, and time.  Memory was intact.  
Attention and concentration were fair.  Judgment was poor.  
Discharge diagnoses were alcohol and cocaine dependence, and 
PTSD.  GAF was 45.  

In a June 1996 statement, the veteran wrote that over the 
years his right knee had become very painful, and his left 
foot had become practically numb.  

The veteran failed to report for VA examinations in December 
1996 and January 1997.  

A January 2001 VA psychiatric examination showed that the 
veteran drove a semi-truck on a local basis, and had had this 
job for a year.  He is divorced since the 1970s, and has 
lived alone most of his life since then.  He described 
himself as a loner and a workaholic.  He did not have any 
real hobbies or interests outside of work.  He was very 
talkative, pleasant, and open.  His mood seemed to be within 
normal limits.  He had no apparent thought disorder.  His 
memory seemed to be quite intact, and his insight and 
judgment appeared to be good.  There was no impairment of 
thought process, no delusions or hallucinations, no 
inappropriate behavior, and no real history of suicidal 
behavior or design.  He maintained personal hygiene.  He was 
oriented to person, place and time.  He had no real problems 
with his memory.  He had no obsessive or ritualistic 
behavior.  His rate and flow of speech was relevant, logical, 
and not obscure.  He had no real history of panic attacks.  
He stated that he might get a little depressed at times, but 
generally did not get to the point where he was crying or 
missing work.  He stated that he did not get anxious that 
much.  He had no problem with impaired impulse control.  He 
said that alcohol and crack cocaine used to be a significant 
problem.  He stated that slept 3-4 hours a night, but that 
this was not a problem for him.  Diagnosis was PTSD.  His GAF 
for the past year was 65, indicating mild symptoms.  He coped 
fairly well, but generally by isolation.  

A January 2001 VA examination for muscles showed that the 
veteran had a neuroma removed.  The veteran claimed that the 
pain along the back of his leg recurred after getting his 
neuroma removed.  He complained of pain in his right knee and 
pain along the back of his right leg from the hip down to the 
knee level.  The veteran's right leg and knee pain ached all 
of the time, with the veteran rating it as an 8 out of 10.  
The veteran stated that the pain was made worse by cold 
weather, driving, and sitting.  He also complained of a 
milder pain in the left heel area associated with a numbness 
and a lack of feeling in that area.  He stated that his left 
foot was cold all of the time.  He did not sustain a thigh 
muscle injury in the right leg.  His gunshot wound was in the 
proximal tibia along the anterolateral aspect of the knee.  
He stated that there was a through-and-through gunshot wound, 
in addition to a gunshot wound which lodged into the tibia 
and caused a fracture of the tibia.  There was apparently 
some atrophy that resulted, which was documented in the 
record from the 1970s, but apparently this resolved with 
physical therapy and exercises, and the atrophy was no longer 
detected on examination in the 1980s.  He had the development 
of a soft tissue mass (possible neuroma) in 1976 along the 
distal posterior thigh, lateral aspect, judged to be 
unrelated to the service-connected right knee gunshot wound.  

He had pain in the right knee, and also the back of the right 
thigh, and a milder level of pain in the left heel.  He 
stated that he could walk about 2 blocks.  He began to limp 
after walking about 100 yards, and limped on his right foot.  
Whenever he was sitting, he needed to shift positions due to 
the numbness that developed in his right leg.  The right leg 
was exacerbated by standing for 15 minutes or more.  He had 
been a truck driver most of his adult life.  He had been 
working for a company for about 1 year with no work loss over 
that time frame, although the veteran was uncomfortable 
frequently when driving.  

There was a scar anteriorly on the lateral aspect of the 
proximal tibia just below the kneecap.  It was diagonal and 
measured 8 cm. by .5 cm.  It was on the anteromedial side of 
the knee.  There was another diagonal scar measuring 2 cm. in 
length by .5 cm. in width.  It was nontender, flat, and 
brown.  On the posterior thigh, lateral aspect, there was a 
vertical scar which the veteran stated was removed from 
removal of the neuroma.  It measured 8 cm. in length by .5 
cm. in width.  It was flat, brown in color, and was sensitive 
to palpation.  There was another scar on the medial aspect of 
the left heel measuring 4 cm. in length by 3 mm. in width, 
flat, brown, and nontender.  There was no atrophy noted in 
the calf or thigh of the right leg, and no tissue loss noted.  
There were no adhesions, and no significant medial or lateral 
instability noted at either knee, and the drawer signs were 
negative.  Sensation was intact to pinprick and light touch 
in the right leg, and with decrease to pinprick in the left 
medial heel area.  He was able to rise to his toes, and his 
heels.  He had a moderate decrease in strength in the right 
knee at flexion, and extension of the right knee.  The muscle 
group could move through a useful range of motion, but with 
limitation of pain and by moderate weakness.  The right knee 
range of motion was 0-130 degrees.  There was no fluid 
present in the right knee, and no deformities noted.  
Diagnoses were gunshot wound of the right proximal tibia with 
fracture, nondisplaced; subsequent formation of a mass on the 
posterior right thigh; and shrapnel fragment wound to the 
left heel.  The examiner commented that the actual gunshot 
wound was just below the knee on the right proximal tibial 
area.  The knee flexors and knee extensors had moderate 
weakness.  There was no atrophy present.  The impairment was 
moderate.  The prior fracture of the right tibia resulted in 
current pain.  There was no malunion, no nonunion, and the 
impairment related to pain and moderate weakness.  

A January 2001 VA examination for feet showed that the 
veteran had a bunion on his right foot, but he was not sure 
how long it had been there.  He complained of his left foot 
being cold all the time, and had a numbness and loss of 
feeling in the left heel on the medial aspect.  He wore two 
pairs of socks on his left foot most of the time.  He used 
Bengay or Absorbine Jr., and put that on his heel at bedtime.  
He had mild pain intermittently in the left heel area 
approximately 3 days per week.  He did not use crutches.  He 
had had no surgery on his feet except for removal of the 
shrapnel and closing of the heel wound.  He used shoe inserts 
inside his work boots.  The right foot had a hallux valgus 
deformity.  The left foot did not.  Both feet had 
dorsiflexion of 0-10 degrees, and plantar flexion of 0-25.  
Painful motion was not observed.  He was able to rise to his 
toes and heels, and there did not appear to be any atrophy in 
the right or left leg.  Gait and stance were normal.  He had 
a callus formation in both feet on the plantar surface 
underneath the second metatarsal head and lateral aspect of 
the heel bilaterally.  No unusual shoe wear was observed.  
There were normal foot pulses bilaterally.  Posture was 
normal on standing rising to the toes and heels.  The left 
foot which had the shrapnel fragment injury did not have 
hallux valgus.  The right foot had a hallux valgus of 
approximately 30 degrees.  The dorsiflexion of the right 
first metatarsal phalangeal joint was 0-10 degrees of 
dorsiflexion.  Diagnoses were shrapnel fragment injury to the 
left heel with loss of sensation in the surrounding area; 
hallux valgus of the right foot, appearing to be unrelated to 
the service-connected injuries.  No muscle groups in the left 
foot were impaired, and there was no impairment of muscle 
group, but there was a loss of sensation on the medial aspect 
of the left heel.  He had mild intermittent pain in that area 
as well. 

A January 2001 VA orthopedic examination showed that there 
was stiffness and swelling of the right knee, and a tendency 
for the right knee to give.  He took Tylenol or aspirin 6 per 
day, and also used Bengay at bedtime on the right knee.  
Gait was normal.  There was no unusual shoe wear found 
present.  There was normal range of motion of the hip, knee, 
and ankle.  

A January 2001 VA examination for nerves showed that the 
veteran complained of a numbness and lack of feeling in the 
left foot near his shrapnel fragment wound scar, and also a 
shooting pain down the back of his right thigh to the knee 
level, and a numbness in the right leg that developed after 
prolonged sitting, and was relieved by activity.  He also 
complained of an extreme coldness of the left foot, and 
stated that both feet were quite sensitive to cold.  He took 
Aspirin and Tylenol for his right leg pain, and also used 
Bengay and Absorbine Jr. to rub on his left heel and his 
right knee area.  He had discomfort in the back of his right 
leg with sitting, making it more difficult for him to work as 
a truck driver due to discomfort with sitting.  The sciatic 
nerve on the back of the right thigh appeared to be affected.  
Sensation was normal to pinprick and light touch in the 
entire right lower extremity.  In the left leg, there was a 
decreased pain sensation in the medial aspect of the left 
foot.  Strength was decreased at the knee flexion and 
extension in the right leg.  There was no wasting or atrophy 
found to be present.  The left heel area appeared to have 
lost some of the sensation which was likely to be the direct 
effect of nerve damage.  Diagnosis was shrapnel fragment 
wound to the left heel with loss of pinprick sensation in the 
surrounding area, and neuralgia in the right posterior thigh 
was presumed to be a result of the mass which formed in 1976.  

January 2001 VA x-rays showed a negative left foot, negative 
left calcaneus, negative right knee, and tiny metallic 
foreign bodies at the level of the ankle joint.  

VA Medical Center treatment records were submitted from 2001 
and 2002.  
In June 2001, impression was PTSD, and GAF was 60.  The 
veteran stated that since he came back from Vietnam, he had 
stopped abusing drugs for about 10 years, and had been sober 
for the last 3 years.  He lived by himself, and did not have 
any friends, and did not go to church.  His mood was mildly 
anxious and not depressed.  His speech was coherent, logical 
and goal-directed.  His cognitive function was fair.  He was 
working as a tractor trailer driver.  In July 2001, the 
veteran's GAF was 65.  

When the veteran was seen in October 2001, impression was 
chronic PTSD.  The GAF score was 60.  He stated that he was 
mostly isolating himself.  He had been working on and off a 
couple days in the farming industry, and related when he 
worked, he worked about 10-12 hours driving tractors and 
helping in the crops.  The veteran was oriented, alert, and 
coherent.  He talked with mildly pressured speech, and was 
moving around all the time.  His mood appeared to be anxious, 
not depressed.  He did not have suicidal ideation.  His 
cognitive function had been fair.  

In November 2001, it was noted that the veteran had been 
having more physical and emotional problems.  His GAF was 60.  
In January 2002, the veteran's GAF was 60.  It was noted that 
he was somewhat of a loner.  


Analysis

Applicability of Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 1996 Statement of 
the Case as well as the September 1997 Supplemental Statement 
of the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In March 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his PTSD and gunshot wounds.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  




The propriety of the initial 10 percent rating for post-
traumatic stress disorder (PTSD).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ten percent rating assigned 
following the grant of service connection for his PTSD.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The schedular criteria for mental disorders, to include PTSD, 
evaluation of the cardiovascular system were changed 
effective November 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since 
the veteran's claim has been in appellate status since before 
November 1996, the veteran's PTSD must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to the veteran.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  As the RO has considered the veteran's 
claims for PTSD under the former and revised criteria, there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 10 percent rating is assigned when the evidence shows less 
than the criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the term definite as applied in 38 
C.F.R. § 4.132.  See VAOGCPREC 09-93.  In that opinion, the 
term definite, the criterion for a 30 percent rating, was 
construed quantitatively to mean "distinct, unambiguous, and 
moderately large in degree."  The term considerable, the 
criterion for a 50 percent evaluation, was defined as "rather 
large in extent or degree." Id.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials. 38 C.F.R. § 4.130 (1996).  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability for the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produce impairment of earning 
capacity. 38 C.F.R. § 4.129 (1996).

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to receive a 30 percent rating under the old 
diagnostic criteria for PTSD, the evidence must show that 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and that the psychoneurotic symptoms result in such reduction 
in iniative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The evidence 
shows that such an increase is warranted.  

Although the veteran's January 2001 VA examination indicated 
that he only had a GAF of 65 with mild symptoms, most of the 
VA treatment records from 2001 and 2002 showed GAF scores of 
60, meaning that the veteran either had "moderate" symptoms 
or "moderate" difficulty in social, occupational, or school 
functioning.  As noted above, the General Counsel opinion at 
VAOGCPREC 09-93 defined definite (discussed in the 30% 
criteria) as "moderately large in degree."  Also of import 
is the fact that the veteran had a low GAF score of 45 while 
he was hospitalized in 1995.  Because of the GAF scores and 
the General Counsel opinion, it is determined that the 
veteran is entitled to a higher initial rating of 30 percent 
under the old diagnostic criteria.  

In order to receive a 50 percent rating under the old 
diagnostic criteria for PTSD, the evidence must show that the 
veteran has considerable industrial impairment and that his 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  The 
evidence on file does not show this.  

As noted above, most of the veteran's GAF scores have been 60 
or above.  Only on one occasion (his VA hospitalization in 
1995) has his GAF score been lower than 60.  A GAF score of 
between 51 and 60 means that the veteran has either moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  "Moderate" symptoms or "moderate" 
impairment does not equate to the "considerable" impairment 
required in the criteria for a 50 percent rating.  

While it is noted that the veteran has social impairment (at 
his January 2001 examination he described himself as a loner, 
and when he was seen in June 2001 he stated that he lived by 
himself, and did not have any friends), the evidence shows 
that the veteran was working driving a semi-truck at the time 
of his January 2001 VA examination, and when he was seen at 
the VA Medical Center in June 2001, he was still working as a 
tractor-trailer driver.  In summary, based on the veteran's 
GAF score, and his employment history, the evidence does not 
show "considerable" industrial impairment to warrant a 50 
percent rating.  

With respect to the criteria for evaluating PTSD that became 
effective in November 1996, the evidence does not show a 
flattened affect.  Also, the veteran has not had 
circumstantial, circumlocutory, or stereotyped speech.  When 
he was seen in June 2001, his speech was coherent, logical, 
and goal-directed.  When he was hospitalized in July 1995, 
his speech was adequate in rate and production.  At his 
January 2001 VA examination, it was noted that he did not 
have a real history of panic attacks.  The evidence does not 
show difficulty in understanding complex commands, or 
impaired abstract thinking.  There was no impairment of 
thought process at the January 2001 VA examination.  He did 
not have problems with his memory at his VA examination. His 
judgment seemed good.  He stated that he did not get anxious 
that much, and did not get depression to the point where he 
missed work.  In view of this, the new criteria effective 
from November 1996 are not met. 
 
Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, the initial rating for 
PTSD is increased to 30 percent, but no higher. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the nature and 
severity of the veteran's PTSD.  The Board did not base its 
decision solely on a single VA examination as one of the 
major factors for consideration in this case, but also 
considered outpatient treatment records.  Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  


Laws and regulations regarding muscle injuries

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

During the pendency of this appeal, VA promulgated final 
regulations, which initiated VA's regulatory endeavor to 
address muscle injuries and disorders of the orthopedic 
system as separate disability categories. 62 Fed. Reg. 106, 
(June 3, 1997).  These regulations provide that, effective 
July 3, 1997, sections 4.56 and 4.73 of Title 38 C.F.R. were 
revised. Id., pp. 30238-39.  The revised regulations provide 
new criteria for evaluating the severity of muscular 
injuries, including muscular injuries evaluated under 38 
C.F.R. § 4.73, Diagnostic Codes 5310 and 5312 (2002), which 
are the code sections currently used by the RO to rate the 
appellant's service-connected left foot and right leg muscle 
disabilities.  Effective July 3, 1997, sections 4.47 through 
4.54, 4.69 and 4.72 of Title 38 C.F.R. were removed and 
reserved. Id., pp. 30237, 30239.

Prior to the revision, the regulations provided, that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deepest structures injured (bones, joints 
and nerves). " A through-and-through injury, with muscle 
damage, is at least a moderate injury for each group of 
muscles damaged."  Entitlement to a rating of severe grade is 
established when there is a history of "compound comminuted 
fracture and definite muscle or tendon damage from the 
missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met. 38 C.F.R. § 4.72 
(prior to July 3, 1997).

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.

Under the old version, 38 C.F.R. § 4.56 provided that a 
moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests. 38 C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss. 38 C.F.R. § 4.56(c) (prior to July 3, 1997).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial filling 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current and 
electrodiagnostic tests, visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(c) (prior to July 3, 1997).

Pursuant to the regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72. See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 
C.F.R. § 4.72 was removed and the provisions contained in 
that regulation were incorporated into the provisions of 38 
C.F.R. § 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings. 38 C.F.R. § 4.55 
(prior to July 3, 1997).

The new provisions of 38 C.F.R. § 4.55, are as follows:
(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.
(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).
(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:
(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.
(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.
(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.
(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.
(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The new version of 38 C.F.R. § 4.56 states:
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:
(2) Moderate disability of muscles--(i) Type of injury: 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; (ii) History and 
complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through- and-through or deep-penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through-and-through or deep-penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of muscles.
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
(Authority: 38 U.S.C. 1155, 29 FR 6718, May 22, 1964, as 
amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 
1997). 


Entitlement to an increased rating from 10 percent for 
residuals of a shell fragment wound to the left foot.

38 C.F.R. § 4.73, Diagnostic Code 5310, contemplates injuries 
to muscle group X, Function: movements of forefoot and toes; 
propulsion thrust in walking. Intrinsic muscles of the foot: 
Plantar: (1) Flexor digitorum brevis; (2) abductor hallucis; 
(3) abductor digiti minimi; (4) quadratus plantea; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei.  Other important plantar structures: 
Plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes.  A noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.

Diagnostic Code 5310 also contemplates Dorsal: (1) Extensor 
hallucis brevis; (2) extensor digitorum brevis.  Other 
important dorsal structures: cruciate, crural, deltoid, and 
other ligaments; tendons of long extensors of toes and 
peronei muscles.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

Complete paralysis of the posterior tibial nerve results in 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; and plantar flexion is 
impaired.  A 30 percent rating is assigned for complete 
paralysis.  A 20 percent rating is assigned for incomplete 
severe paralysis of the posterior tibial nerve, and 10 
percent ratings are assigned for moderate or mild incomplete 
paralysis of the posterior tibial nerve.  the foot dangling 
and dropping, with no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or, very 
rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  

The evidence does not show that the veteran is entitled to 
greater than a 10 percent rating for his left foot injury.  
Although the veteran's shell fragment wound was initially 
rated under Diagnostic Code 5310, the evidence does not show 
damage to Muscle Group X.  At the January 2001 VA examination 
for the feet, it was noted that no muscle groups in the left 
foot were impaired.  At best, the veteran would be entitled 
to a noncompensable rating for a slight muscle injury, but 
the evidence does not show any impairment to the muscles in 
the left foot.  For that reason, it is determined that the 
veteran's disability is best rated under Diagnostic Code 
8525, for paralysis of the posterior tibial nerve.  

The veteran has described pain in his left foot and numbness 
and loss of sensation in his left heel.  He has complained 
that his left foot is cold all of the time.  At the January 
2001 VA examination for nerves, the examiner commented that 
the left heel area appeared to have lost some of the 
sensation which was likely to be the direct effect of nerve 
damage.  While there clearly are symptoms due to nerve 
damage, to be entitled to a higher rating of 20 percent, the 
evidence must show severe incomplete paralysis.  The symptoms 
that the veteran complains of are certainly disabling, but 
they are more accurately described as "moderate" to warrant 
a 10 percent rating than "severe" to warrant a 20 percent 
rating.  For that reason, an increased rating must be denied.  

The veteran is not entitled to a separate rating for his 
scars on the left foot, as they were noted to be nontender at 
the January 2001 VA examination for muscles.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating for residuals of 
a shrapnel wound to the left foot from 10 percent.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not for application, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an increased rating from 10 percent for 
residuals of a gunshot wound to the right leg with healed 
fracture of the tibia.

Diagnostic Code 5312 applies to Muscle Group XII.  Function 
applies to dorsiflexion, extension of the toes, stabilization 
of the arch, anterior muscles of the leg (tibialis anterior, 
extensor digitorum longus, extensor hallucis longus), and 
peroneus tertius.  A 30 percent rating is assigned for a 
severe muscle injury; a 20 percent rating is assigned for a 
moderately severe muscle injury; a 10 percent rating is 
assigned for a moderate muscle injury; and a noncompensable 
rating is assigned for a slight muscle injury.  

Under Diagnostic Code 5312, for the veteran to be entitled to 
an increased rating to 20 percent, the evidence would have to 
show that there was a moderately severe muscle injury.  
However, at the veteran's January 2001 VA examination for his 
muscles, there was no atrophy noted in the calf or thigh of 
the right leg, and no tissue loss noted.  It was noted that 
the actual gunshot wound was below the knee on the right 
proximal tibia area.  The impairment was described as 
moderate, with pain and moderate weakness.  

While the veteran has complained of pain and weakness in his 
right lower leg, pain is encompassed by the relevant rating 
criteria shown in the requirements for moderate and 
moderately severe muscle injuries under 38 C.F.R. § 4.56.  
Therefore, the veteran is not entitled to a higher rating 
than 10 percent based on pain on use of the gunshot wound to 
the right leg.

Thus, the totality of the evidence (considering the type of 
injury, the veteran's history and complaints, and the 
objective findings discussed in 38 C.F.R. § 4.56 (d) (3) of 
the new criteria and 38 C.F.R. § 4.56 (c) of the old 
criteria) shows that the 10 percent rating assigned for a 
moderate muscle injury was proper.  The totality of the 
evidence does not show that the veteran is entitled to an 
increased rating to 20 percent for a moderately severe muscle 
injury.
 
The original inservice injury did not involve a shattering 
bone or comminuted fracture or other consequences indicative 
of a severe muscle injury. See 38 C.F.R. § 4.56.

Regarding limitation of motion of the knee, the veteran is 
not entitled to a higher initial rating than 10 percent when 
his disability is considered under Diagnostic Codes 5260 or 
5261 for limitation of flexion or extension of the knee.  The 
right knee had range of motion from 0-130 degrees at the 
January 2001 VA examination for muscles, and there was normal 
range of motion of the knee at the January 2001 VA orthopedic 
examination.  

The veteran is not entitled to a separate rating for a 
sciatic nerve disability because even though the January 2001 
VA examiner commented that the veteran had neuralgia in the 
right posterior thigh, the examiner stated that the neuralgia 
was the result of a mass which formed in 1976.  It is noted 
that the veteran's gunshot wound was below his right knee, 
and that he did not sustain a muscle injury to his right 
thigh.  

The veteran is not entitled to a separate rating for his 
scars on the below his right knee, as they were noted to be 
nontender at the January 2001 VA examination for muscles.

As the evidence does not show malunion of the tibia, 
Diagnostic Code 5262 for impairment of the tibia and fibula 
is not for application.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating from 10 percent 
for residuals of a gunshot wound to the right leg with a 
healed fracture of the tibia.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application, and the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no indication in the record that the schedular 
evaluation for the veteran's PTSD and muscle injuries are 
inadequate to evaluate the impairment of the veteran's 
earning capacity, and it does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.


ORDER

The initial rating for PTSD is increased to 30 percent. 

An increased rating for residuals of a shell fragment wound 
to the left foot from 10 percent is denied. 

An increased rating for residuals of a gunshot wound to the 
right leg with a healed fracture of the tibia from 10 percent 
is denied.  





______________________________
	G.H. Shufelt 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

